Claud Jones filed his petition in this court on October 1, 1928, alleging his unlawful imprisonment and restraint of his liberty by W.B. Walker, sheriff of Pontotoc county. Attached to, and made a part of, this petition is a transcript of the proceedings had before T.O. Cullins, a justice of the peace in Pontotoc county, Okla., and a copy of the testimony taken before the district judge of Pontotoc county, at Ada, upon the application of petitioner for habeas corpus to be admitted to bail.
The petitioner is charged with the murder of William Roddie, alleged to have been committed in said county, on or about the 19th day of September, 1928. The transcript discloses that, upon the preliminary examination had before the justice of the peace, said petitioner was held without bail on the offense charged to await the action of the district court thereon. At the hearing it was contended by the petitioner that he was entitled to bail upon the testimony of the state and evidence in his behalf, for the reason that the proof is not evident or the presumption great. It is also set forth that an application was made to the district court of Pontotoc county for bail, which was by the said court denied. The determination and conclusion of the court in each case is based upon a settled rule of this court that, upon application for bail by writ of habeas corpus after commitment for a capital offense, the burden is upon the petitioner to show facts sufficient to entitle him to bail, *Page 226 
when these facts do not appear from the evidence adduced on the part of the prosecution.
Upon a careful review of the record it is the opinion of the court that the petitioner has not brought himself within the rule established by this court, and therefore is not entitled to bail.
Writ denied.